Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims have been renumbered as shown below:

Claim 1 is not renumbered
Claims 4 - 5 have been renumbered as claims 2 - 3 respectively
Claims 7 - 11 have been renumbered as claims 4 - 8 respectively


Response to Amendment
Applicant’s amendment filed 12/30/2021 has been fully considered and as a result claims 1, 4 - 5, 7 - 11 are now allowed.

Applicant amended claims 1 and 10 to overcome the 35 USC 112 claim interpretation by deleting the terms “specifying unit” and “determination unit”. The 35 USC 112 claim interpretation has therefore been overcome.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 12/30/2021, page 7, 2nd last paragraph), the prior art of record, including Zhang and Badic fail to teach or suggest:
“wherein a value of the first threshold is based on the distance between the destination of transmission of the data from the mobile terminal and the mobile terminal,”
Claims 1, 4 - 5, 7 - 11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632